Opinion by
William W. Porter, J.,
On January 18, 1899, the plaintiffs agreed in writing to sell the defendants a certain piece of real estate for a specified price and subject to a first mortgage of $1,300. On September 1, 1899, this agreement was carried out by the delivery of a deed for the premises, by the plaintiffs to the defendants, in which nothing is said of a mortgage of $1,300, but the deed recites that the conveyance is subject to a payment of interest on two dower charges of $900 and $400 respectively. Contemporaneously with the conveyance and as part of the purchase money, the defendants gave to the plaintiffs a mortgage for $1,400. In this mortgage it is also recited that the premises have been conveyed to the mortgagor subject to the payment of the interest on the *462sums of $900 and $400, as described in the deed. Suit is brought on this mortgage. The substance of the present contention is that the defendants are entitled to set up the breach of agreement to convey subject to a mortgage of $1,800.
We have held that an agreement to convey is superseded by the deed executed pursuant thereto to the extent that the deed 'works a performance of the terms of the agreement: Lehman v. Paxton, 7 Pa. Superior Ct. 259. In the agreement before us there is a stipulation in regard to the incumbrance to be put upon the property when title is made, namely, that it shall be a mortgage for $1,300. In the deed executed subsequently to, but evidently in pursuance of, the agreement, there is a recital of the incumbrances upon the property when the deed was delivered and accepted, showing them to be two dower charges. It is thus apparent that the grantees acquired knowledge of the existence of the dower charges before accepting a conveyance, (see Wilson’s Appeal, 109 Pa. 606) and that there was a change in the terms of the sale respecting-the incumbrances to remain. But acquiescence in such change and the supersession of the terms in the agreement by new terms in the deed accepted, is manifest from the writings. Under these circumstances, we think that damages for breach of the agreement in respect to incumbrances cannot now be set up in defense of the mortgage in which the new stipulations respecting the incumbrances appear in expressed terms.
The judgment is affirmed.